. Per Curiam :
The judgment and order appealed from should be reversed and
a new trial ordered, with costs to appellant to abide the event on the ground that the verdict is against the weight of evidence, it appearing without contradiction that the embossing machines ■ used by the defendant were of the character, and description shown on the photographs introduced in evidence, upon which the plaintiff concedes the accident could not have happened as testified to upon the trial. Present — Ingraham, McLaughlin, Laughlin, Houghton and Scott, JJ.; Houghton, J.,. concurring on the ground only that there was error in refusing to charge as requested. Laughlin, J., dissented. Judgment and order reversed and new trial ordered, costs to appellant to abide event.